DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Tissue Guard Species I (Fig. 1A), Access Device Species a (Fig. 1A) and Smoke Evacuation Ring Species c1 (Fig. 7B) in the reply filed on February 15, 2022 is acknowledged.  Claims 1, 3-4, 7-9, 11, 21, 23 and 24 have been examined on the merits in this office action.  Claims 2, 5-6, 10, 12-16 and 22 have been withdrawn from further consideration as being directed to non-elected species.  The Examiner will consider rejoinder of the withdrawn claims in accordance with MPEP 1302.04(h) when the claims in the instant application are in condition for allowance.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “ a profile having an inner flange…” renders the claim vague and indefinite because the structure defining the inner flange is not recited.  A profile is merely a shape or outline. 
In claim 3, the recitation “evacuation ring is resilient to facilitate mechanical engagement atop the access device and with the wound guard” renders the claim vague and indefinite because the functional recitation is not supported by adequate recitation of structure.  It is unclear what mechanical engagement is being facilitated. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wachli et al. (US 20160100857 A1). 
Wachli et al. disclose a smoke evacuator for use with a surgical access device including: a housing or evacuation ring 602 having a passageway or channel defined by  element 622 (Fig. 89), the channel in fluid communication with an operating cavity; an evacuation or connection port 656 connected to the ring, in fluid communication with channel and adapted to connect to a smoke evacuation system; an inner flange or first flange 626 configured to engage a rim of an access device 614; and a lower or second flange (defined by the lower surface of ring 602 adapted to mechanically engage a shield or wound guard 634 (Figs. 88-89 and paras [0328]-[0030]).
Regarding claim 24, evacuation ring 602 has an inner peripheral edge and an aperture extending through the edge, the aperture being defined by the connection of access device 614 to ring 602. 

Claim(s) 1, 3-4, 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (US 10368908). 
Patel et al. disclose a smoke evacuator for use with a surgical access device including: a sealing or evacuation ring (11,15) having a passageway or channel defined by tube 50, the channel in fluid communication with an operating cavity; an evacuation or connection port 12 connected to the ring (Fig. 25), in fluid communication with channel and adapted to connect to a smoke evacuation system; an inner flange or first flange configured to engage a rim of tube 50; and a lower or second flange (defined by portion 11) adapted to mechanically engage a retractor or wound guard 20 (Fig. 24 and cols. 4-12).
Regarding claim 3, evacuation ring 11 is resilient because element 15 is flexible or resilient. 
Regarding claim 24, evacuation ring 11 has an inner peripheral edge and an aperture extending through the edge, the aperture being defined by the connection of access device 50 including inner and outer elements (55,58) to ring 11. 

Allowable Subject Matter
Claims 7-9 and 11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775